Title: To Alexander Hamilton from Richard Kidder Meade, 16 July 1799
From: Meade, Richard Kidder
To: Hamilton, Alexander


Frederick [Virginia] July 16, 1799. Recommends Edmund Taylor as a brigade inspector and adds: “… I have often delighted myself with the pleasing idea of seeing you before our long farewell, & it now appears as if we were approaching each other—the nature of your office may lead you here, but if not into this Valley, a few score miles will be no bar to my carrying my heart & hand to you. I am engaged in the harvesting business my friend and will only add that you may be assured that I am yours with the purest regard esteem & affection. How does your Wife & Family? Present my love to them all & tell them they are often in my mind. My Wife adds hers. I wish I could say her health was good. The six children with us enjoy a large share. Our eldest Daughter is married & settled in the neighbourhood. I hope well married, the present prospect furnishes bliss, he is a good man of a good family with a good Virginia estate.”
